                     IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF SOUTH CAROLINA

                                 COLUMBIA DIVISION



John Doe,                               )
                                        )     Civil Action No. 3:20-2755-MGL
              Plaintiff,                )
                                        )
v.                                      )
                                        )     DEFENDANTS’ AMENDED
Mark Keel, in his official capacity as  )   SUPPLEMENTAL RESPONSES TO
Chief of South Carolina Law Enforcement ) LOCAL RULE 26.03 INTERROGATORIES
Division, South Carolina Law            )
Enforcement Division (“SLED”),          )
                                        )
              Defendants.               )
___________________________________ )



       In accordance with Local Civil Rule 26.03, the Defendants Mark Keel, in his official

capacity as Chief of South Carolina Law Enforcement Division, and South Carolina Law

Enforcement Division (“SLED”) submit following supplemental information:

       (2)    Fact Witnesses:

              (a)    Adam L. Whitsett
                     South Carolina Law Enforcement Division
                     Post Office Box 21398
                     Columbia, South Carolina 29211

                      This witness is the General Counsel for the South Carolina Law
              Enforcement Division. He may testify to the overall operation and management
              of the Sex Offender Registry according to federal and state law including policy
              regarding the Registry. He may also testify as to communications he had with the
              Plaintiff and his attorney.




                                              1
                (b)    Paul T. Ahearn, III
                       South Carolina Law Enforcement Division
                       Post Office Box 21398
                       Columbia, South Carolina 29211

                        This witness is the Deputy General Counsel for the South Carolina Law
                Enforcement Division. He may testify as to SLED’s handling of out-of-state
                offenders and the equivalency reviews performed to determine if and how the out-
                of-state offenders register. He may also testify as to communications he had with
                the Plaintiff and his attorney.

                (c)    Margaret Osburn
                       South Carolina Law Enforcement Division
                       Post Office Box 21398
                       Columbia, South Carolina 29211

                       This witness is a paralegal in the Office of General Counsel for the South
                Carolina Law Enforcement Division. She may testify as to efforts by SLED to
                obtain and collect information on out-of-state offenders included in the Sex
                Offender Registry.


                                             LINDEMANN & DAVIS, P.A.


                                             BY:      s/ Andrew F. Lindemann
                                                   ANDREW F. LINDEMANN            #5070
                                                   5 Calendar Court, Suite 202
                                                   Post Office Box 6923
                                                   Columbia, South Carolina 29260
                                                   (803) 881-8920
                                                   Email: andrew@ldlawsc.com

                                             Counsel for Defendants Mark Keel and
                                             South Carolina Law Enforcement Division
March 1, 2021




                                                2
